PER CURIAM.
Pursuant to article V, section 3(b)(4) of the Florida Constitution, we review Thrift v. State, 581 So.2d 655 (Fla. 2d DCA 1991), in which the court certified as being of great public importance the same question which this Court answered in Williams v. State, 594 So.2d 273 (Fla.1992). Accordingly, we disapprove the decision below to the extent that it conflicts with our opinion in Williams and remand the case for disposition in accordance with the rationale of that opinion.
It is so ordered.
SHAW, C.J. and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.